DETAILED ACTION
Status of Application
Claims 1-18 have been examined in this application. Claims 1, 7, and 13 are amended. This is the Final Office Action in response to Arguments and Amendments filed on 11/04/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 11/08/2018. It is noted that applicant has filed a certified copy of the KR10-2018-0136466 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 12/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 11/04/2021, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 103 have been fully considered and are persuasive, with respect to the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nanami (US 2011/0050482 A1).

Specification
The disclosure is objected to because of the following informalities: The specification recites the acronym T.B.D. when discus in the view range of the camera. This acronym is undefined and is not a clear term of art in the camera arts. The Office points out not to amend in such a way that would introduce new matter and that defining the acronym may possible result in new matter being added to the specification.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the output device ... to output” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	The output device is interpreted to be a display or speaker per the specification (11:19).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The specification describes the predetermined range as follows: “The predetermined range may be a view range of the camera 110. According to an embodiment, the view range of the camera 110 may be set to 2 seconds (T.B.D)” and “According to an embodiment, the view range of the camera 110 may be set to 220 seconds (T.B.D).” Both descriptions are entirely unclear even in the context of the rest of the specification. There is not sufficient written description to give one of ordinary skill in the art a means for understanding what is meant by a “view range” of a camera having a predetermined time of 2 seconds, such that clear possession would be shown. It is not understood in the art for a view range to be measured in time, since the view range is usually an angle or a distance. The shutter speed is not a reasonable interpretation (2 seconds would render the camera useless for vehicle situations). In summary, it is entirely unclear how Applicant achieves or envisions a camera to operate with a view 
Claim(s) 2-6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1, 7, and 13 and for failing to cure the deficiencies listed above.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The amendments to the claims render the claims indefinite because of the 112(a) rejections above. The claim amendments are interpreted to be the sample rate at which the camera operates for a vehicular system which predicts events in the future.
Claim(s) 2-6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 7, and 13 and for failing to cure the deficiencies listed above.	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Nanami (US 2011/0050482 A1).
As per Claim 7, Kinugasa et al. discloses a method of controlling a driver assistance apparatus, comprising: 	acquiring lane information of a road on which a vehicle travels, ([0047-0048]); a camera inherently can only acquire information from its capable range);	receiving state information of the vehicle based on at least one sensor provided in the vehicle ([0047, 0066]; sensors include steering torque sensor and vehicle speed sensor); and 	outputting a warning message through an output device provided in the vehicle ([0093] Message is displayed as result of determining a hand-off state and based on the t_refs which are based on vehicle speed and road curvature) according to whether autonomous steering control of the vehicle is possible based on the lane information and the state information ([0093]; S44 lane prevention support control is interrupted).	Kinugasa et al. does not disclose:	that a camera acquires road information over a predetermined range; and
	However, Nanami teaches the known technique of a camera on a vehicle having predetermined time intervals within a predetermined range ahead of the vehicle to generate image data and using the image data to determine state data of the vehicle ([0024, 0026]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Nanami with the motivation of improving safety by being able to detect vehicle’s ahead in lanes such that autonomous steering control would not occur when there is a potential obstacle in a lane. Moreover, setting a sampling rate on a camera is an old technique. The simple substitution for the known technique of setting a sampling rate for a range ahead as in Nanami with the generic sampling rate of Kinugasa et al. would produce predictable results in that a sampling rate would be known and used in image acquisition and processing for detection of objects (including the lane detection in Kinugasa et al.).	
As per Claim 12, Kinugasa et al. discloses the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	determining whether a driver holds a steering wheel, based on the state information ([0093]); and 	controlling the output device to output the warning message based on whether the driver holds the steering wheel ([0093]).

Regarding Claim(s) 1, 6, 13, and 18: all limitations as recited have been analyzed with respect to Claim(s) 7 and 12, respectively. Claim(s) 1, 6, 13, and 18 pertain(s) to an apparatus corresponding to the method of Claim(s) 7 and 12. Claim(s) 1, 6, 13, and 18 do/does not teach or define any new limitations beyond Claim(s) 7 and 12, therefore is/are rejected under the same rationale.

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Nanami (US 2011/0050482 A1) further in view of Koyama (JP2017165277A – Translation used for citation).
As per Claim 8, Kinugasa et al. discloses the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	deriving a radius of curvature of the road on which the vehicle travels, based on the lane information ([0048]).	Kinugasa et al. does not explicitly disclose controlling the output device to output the warning message when the radius of curvature is smaller than a predetermined value.	However, Koyama teaches the aforementioned limitation ([0028, 0029, 0040]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Koyama with the motivation of improving the safety of the system by warning the user of a radius of curvature exceeding a value (opposed to using the radius of curvature to determine a timing threshold, i.e. the warning based on curvature replaces the warning based on timing which is based on vehicle speed and curvature).
Regarding Claim(s) 2 and 14: all limitations as recited have been analyzed with respect to Claim(s) 8. Claim(s) 2 and 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 7. Claim(s) 2 and 14 do/does not teach or define any new limitations beyond Claim(s) 8, therefore is/are rejected under the same rationale.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Nanami (US 2011/0050482 A1) further in view of  Koyama (JP2017165277A – Translation used for citation) further in view of  Gertsch et al. (US 2007/0008090 A1).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Nanami (US 2011/0050482 A1) further in view of  Gertsch et al. (US 2007/0008090 A1).
As per Claim 9, Kinugasa et al. discloses the method according to claim 8, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	acquiring driving speed of the vehicle from the at least one sensor provided in the vehicle ([0087, 0091]), and 		Kinugasa et al. does not disclose calculating acceleration of the vehicle based on the driving speed of the vehicle and the radius of curvature to control the output device to output the warning message when the acceleration of the vehicle exceeds a predetermined value.	However, Gertsch et al. teaches the aforementioned limitation ([0067, 0102]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Gertsch et al. with the motivation of improving the safety by preventing roll over situations.
Regarding Claim(s) 3 and 15: all limitations as recited have been analyzed with respect to Claim(s) 9. Claim(s) 3 and 15 pertain(s) to an apparatus corresponding to the method of Claim(s) 9. .

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Nanami (US 2011/0050482 A1) further in view of Maynard (US 2019/0126926 A1).
As per Claim 10, Kinugasa et al. does not disclose the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	calculating a required steering torque value based on the lane information and the state information, and 	controlling the output device to output the warning message when the required steering torque value exceeds a predetermined value.		However, Maynard teaches the aforementioned limitation ([0043] Maximum torque to maintain a lane is related to velocity (state information) and the radius R of the lane (lane information). Maximum torque may be an alternative to maximum speed [0044]; therefore, when maximum torque is exceeded and a user does not have their hands on the steering wheel, a message is issued).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Maynard with the motivation of improving the safety of the system in the event of a hands-off and exceeded maximum required torque situation.
Claim(s) 4 and 16: all limitations as recited have been analyzed with respect to Claim(s) 10. Claim(s) 4 and 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 10. Claim(s) 4 and 16 do/does not teach or define any new limitations beyond Claim(s) 10, therefore is/are rejected under the same rationale.
Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugasa et al. (US 2017/0008561) in view of Nanami (US 2011/0050482 A1) further in view of Fung et al. (US 2018/0072310 A1).
As per Claim 11, Kinugasa et al. does not disclose the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	determining whether the vehicle departs from a lane, based on the lane information of the road, and 	controlling the output device to output the warning message when it is determined that the vehicle departs from the lane.	However, Fung et al. teaches the aforementioned limitation ([0277]; Examiner’s note: the camera in Kinugasa et al. collects lane information. The response system 199 also obtains this information via a camera [0274]. Both are lane keeping systems).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kinugasa et al. to provide the aforementioned limitations taught by Fung et al. with the motivation of accounting for dangerous situations like lane departure and thereby improving the safety of the system.
Claim(s) 5 and 17: all limitations as recited have been analyzed with respect to Claim(s) 11. Claim(s) 5 and 17 pertain(s) to an apparatus corresponding to the method of Claim(s) 11. Claim(s) 5 and 17 do/does not teach or define any new limitations beyond Claim(s) 11, therefore is/are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619